United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL ARKANSAS VETERANS
HEALTHCARE SYSTEM, Little Rock, AK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0959
Issued: June 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On March 31, 2017 appellant, through counsel, filed a timely appeal from a December 14,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established that she sustained an emotional condition in
the performance of duty.
FACTUAL HISTORY
On January 20, 2016 appellant, then a 33-year-old registered nurse, filed an occupational
disease claim (Form CA-2) alleging that she sustained post-traumatic stress disorder (PTSD),
depression, anxiety, stress, insomnia, ovarian cysts, and fibroids causally related to her federal
employment. She attributed her condition to taking care of patients with physical and mental
problems, being exposed to violence and threats, and a hostile work environment. Appellant first
became aware of her condition and its relationship to her federal employment on
November 19, 2014. Her supervisor related that on November 11, 2015 appellant was reassigned
from the emergency room (ER) to the nursing service office and media office.
In a January 12, 2016 statement, appellant related that she began to work as an ER nurse
in September 2012. She had difficulties beginning November 2014 due to work duties and had to
withdraw from a Master’s program due to anxiety and depression. Appellant noted working with
veterans who had physical and mental conditions. She attributed her stress to exposure to “patient
abuse, physically, and mentally.” Appellant asserted that management harassed, bullied, and
discriminated against her which worsened her condition. In 2014, a patient with PTSD and
schizophrenia informed her that he wanted to die and later committed suicide. Appellant wondered
if she could have done more to help the patient. She related:
“They come to the ER yelling, kicking, spitting, fighting, in hand cuffs, threatening
to kill themselves or kill someone else, is it a cry for help or something else, who
knows but am I the one to judge. I can hear the screams and cry out for help in my
sleep. I suffer from nightmares due to caring for patients with PTSD and other
mental problems such as schizophrenia.”
Appellant described her physical problems caused by stress, including grinding her teeth,
an abnormal menstrual cycle, cysts, and fibroids. She asserted that, on May 13, 2014, a veteran
with PTSD and schizophrenia cornered her in a triage room after he had “stabbed another man to
death.” Appellant related that she was “his triage nurse, the very next person he saw after
committing this gruesome crime. He visits me in my nightmares often.”
Appellant further asserted that she was bullied because she was the only African-American
nurse in the ER for three years. In 2015, another nurse abused an African American man and she
did not intervene. The man threatened to kill the nurse who verbally abused him and appellant
wondered if he was also going to shoot her. She reported the incident to her supervisor, but was
too nervous to provide a written statement. Appellant’s coworkers allegedly made false
allegations. In 2014, appellant was injured when a patient pushed a coworker onto her ankle. She
advised that many patients had problems with drugs and were upset, disrespectful, and violent if
“they do not get what they want and when they want it.” Appellant also remembered a patient
who died alone of cancer.

2

On January 25, 2016 the employing establishment controverted appellant’s claim, asserting
that she had not substantiated her allegations of wrongdoing or harassment and also had not
submitted medical evidence in support of her claim.
OWCP, in a development letter dated February 16, 2016, requested that appellant provide
additional factual and medical evidence.
By decision dated March 22, 2016, OWCP denied appellant’s emotional condition claim.
It found that she had not established any compensable factors of employment, noting that she had
not responded to its request for additional information.3
On March 23, 2016 appellant submitted additional evidence. In a March 15, 2016
statement, she related working 12-hour shifts three or four times a week and on each shift would
see five or more suicidal patients. Appellant advised that the patient who trapped her in the triage
room was brought in by the police covered with dirt and “cursing, fighting, biting, and kicking,”
which made it a “regular day in the ER.” She related, “Seeing this type of behavior every day all
day does something to a person, mentally and physically.” Appellant noted injuring an ankle when
a patient pushed a coworker who fell onto her ankle. She related being harassed, bullied, and
discriminated against, noting that an African American manager hired her, and coworkers asked if
she was going to be that manager’s “snitch.” Appellant received frequent, unfounded requests for
information (RFIs). She asserted that another nurse bullied her and verbally abused an African
American patient, who looked at her for assistance, but she did nothing. The patient threatened to
kill the other nurse while looking at both of them. Appellant told her supervisor what happened,
but did not provide a written statement. Appellant also noted that coworkers called a physician
from India a “little brown man.”
In July 2015, appellant received a disciplinary action for failing to take a patient’s complete
vital signs on January 21, 2015 and subsequently lost her scholarship, but a white coworker did
the same thing and kept her scholarship. Management also accused her of sleeping at work. In
2014, appellant was upset after a patient who sought help at the ER committed suicide. She noted
that as an ER nurse she was expected to treat patients with psychiatric conditions. Patients,
especially those on drugs or with mental conditions, often threated to kill all of them, but did not
threaten appellant specifically. Appellant related having extensive exposure to violence at work
and patients who were combative secondary to delirium, dementia, or psychiatric disorders.
On February 3, 2014 management accused appellant of “making out with an [employing
establishment] police officer.” She overheard coworkers talking about it in a restaurant. The
supposed incident occurred when appellant’s husband was talking to her as they sat in their vehicle.
A police officer, L.S., asked her husband to move the car because an ambulance was arriving.
Both appellant and the police officer, who was black, received RFIs.
Appellant’s father died from cancer in October 2012 at the same time she was treating a
dying cancer patient. She advised that seeing death frequently “does something to a person
(mentally) and it began to get harder and harder for me.” Appellant described other medical
3
Counsel advised on March 16, 2016 that she was attaching supporting evidence. However, there was no evidence
accompanying the correspondence.

3

conditions, including ovarian cysts and fibroids, which she believed were caused or aggravated by
stress.4
Regarding the accusation about appellant and a police officer, on February 3, 2014, a
supervisor issued appellant an RFI about an incident that occurred when she was engaged in
“actions of a sexual nature” with an employing establishment police officer in the parking lot while
on duty. In an e-mail dated February 20, 2014, R.K., a union representative, indicated that there
were still rumors that appellant and a police officer had engaged in inappropriate sexual behavior.
He noted that the police had proven the rumor was unfounded, but that it continued to spread.
In a March 2, 2015 memorandum, L.S., the police officer who was the other subject of the
rumor, related that on February 11, 2014 a coworker told him that he had heard that he and
appellant had engaged in sexual misconduct. He noted that an investigation proved that this
allegation was unfounded. L.S. expressed concern that this was an attempt to denigrate his
character or that of the other party and related, “It is in my opinion that the [ER] staff is deliberately
spreading false and derogatory statements of which fall under the premise of defamation of
character as all that is being purported is false information.”
On March 3, 2016 S.M., a coworker, advised that appellant complained to her about stress
and her treatment at work.
In a March 11, 2016 statement, A.H., a coworker, described incidents in the ER that she
considered discrimination. She related that appellant was the first black registered nurse in ER
and that the other nurses would not care for her patients. A.H. maintained that appellant received
the most critical patients and that she was injured when another nurse angered a patient.
Coworkers gossiped and complained about appellant and tried to have her removed.
E.M., a coworker, in an undated statement received by OWCP on March 23, 2016, related
that the ER at the hospital was “a very fast paced, stressful environment. A large number of
veterans see[n] in the ER present with large number of suicidal/homicidal chief complaints. It is
not uncommon for staff members in the ER to be physically and verbally assaulted by patients.
Due to these highly stressful situations, there are times when the atmosphere in the ER is very
hostile and unpleasant to work throughout the shift.” E.M. advised that, on October 15, 2015,
appellant was upset about discrimination in the ER.
Appellant received numerous RFI’s from supervisors regarding matters such as leaving the
ER, being wrapped in a blanket, and patient care.
T.M., a coworker, provided an undated statement, received by OWCP on March 28, 2016,
in which she related that she heard a rumor that appellant was involved with an ER security guard.
C.S., another coworker, provided an undated statement indicating that management knew a nurse
had made false allegations regarding appellant and others. K.N., a medical clerk, advised that
coworkers on appellant’s ER shift disliked her, refused to help her with patients, and whispered
derogatory comments about her under their breath. Other nurses stated that appellant was a snitch
for the nurse manager and spread a rumor about her and a police officer in a parking lot. K.N. and
4

Appellant also provided supporting medical evidence.

4

appellant both witnessed a nurse speaking in an inappropriate way to a patient, but appellant was
afraid of retaliation if she gave a statement regarding the incident.
On April 19, 2016 counsel requested reconsideration. She asserted that appellant
established an emotional condition due to dealing with violent and dying patients, which was a
reaction arising from the performance of her job duties under Lillian Cutler.5 Counsel further
asserted that appellant established harassment from being falsely accused of sexual misconduct
with a police officer while at work. She argued that the medical evidence established that appellant
sustained an emotional condition due to compensable employment factors.
Appellant submitted additional evidence with her request for reconsideration, including
incident report case numbers indicating that on June 20, 2014 a patient allegedly threatened harm
to an ER staff member, and on December 7, 2014 a patient assaulted an ER staff member causing
injury. She submitted an April 14, 2014 letter, in which she advised J.G., a supervisor, that she
felt hostility as an African American working in the ER, noting that coworkers asked if she was a
“snitch” and indicated that she heard offensive racial comments, including about the presidential
election and cases currently in the news. Appellant also noted that other nurses referred to a
physician as a “little brown man.” One nurse stated that she was more black than appellant because
appellant did not eat chicken or barbeque, which she found “blatant stereotyping.” Appellant
alleged that she got RFIs based on unsupported rumors.
On April 14, 2014 the employing establishment denied appellant’s Step 2 grievance after
finding that there was no evidence management violated articles of a contract. The employing
establishment advised that a fact-finding did not substantiate allegations that she had engaged in
sexual misconduct with a police officer on duty.
On March 19, 2015 a nurse advised that appellant was sitting at a nurse station on
March 14, 2015 wrapped in a blanket with her eyes closed. After a fact finding, on June 8, 2015
the employing establishment found that she was sitting wrapped in a blanket apparently asleep at
the nurses’ station and that two of her patients did not receive proper monitoring of their vital
signs. It issued a reprimand on November 8, 2015.
In a February 27, 2016 e-mail, R.K. indicated that management issued appellant several
RFIs in February 2014, one of which involved a claim that she was in a car with a police officer.
He related that he reported to her supervisor as an eyewitness that she was in a vehicle with her
husband and not a police officer, but the rumors continued. R.K. related that management made
no effort to squelch the false rumors.
In an e-mail dated May 19, 2014, received by OWCP on April 19, 2016, appellant advised
management that at night on May 13, 2014 she was working at a computer in the triage room with
the door open and that when she looked up a “highly agitated” patient, who was a murder suspect,
was standing over her. She recommended that the doors to the triage stay closed.

5

28 ECAB 125 (1976).

5

OWCP, by letter dated October 20, 2016, requested that the employing establishment
provide comments from a supervisor with knowledge of the accuracy of appellant’s contentions.
It further asked for a copy of her position description.
The position description for a registered nurse provided that the “incumbent may
occasionally be exposed to patients who are combative secondary to delirium, dementia, or
psychiatric disorders.”
In a November 3, 2016 statement, L.D., an acting nurse manager, disagreed that appellant
withdrew from a Master’s program due to stress and anxiety, noting that the withdrawal occurred
after a March 30, 2015 disciplinary action. She advised that she did not know if appellant had
complained about exposure to physical or mental abuse by patients. L.D. indicated that she had a
work injury on January 14, 2014, but did not identify how the injury occurred. She related that
the employing establishment confirmed “that the complainant[s] timing of allegations immediately
followed unfounded allegations of unprofessional behavior filed against her on March 3, 2014”
and that she submitted an April 14, 2014 e-mail about concerns with stress due to her work
environment. Management responded by providing cultural sensitivity training. L.D. advised that
appellant’s harassment and bullying allegations were vague and could not be substantiated. She
noted that about 5 to 10 percent of ER visits were for mental health treatment and quoted the
position description about exposure to combative patients. It was noted that on May 13, 2014
appellant had not been enclosed in a triage room with a patient because there were two doors.
After the incident, management installed locking doors. L.D. confirmed that in 2015 management
investigated allegations that a nurse verbally abused an African American veteran, but that
appellant did not “validate what she witnessed. Based on other statements received, progressive
disciplinary action was taken.” She maintained that management investigated all violations of
procedures with RFIs, noting that it issued 222 RFIs to ER staff in 2015 and 130 RFIs to ER staff
in 2016. Regarding the death of a patient, L.D. advised that appellant received a letter of
admonishment on March 30, 2015 when appellant failed to obtain a complete assessment of a
patient in her care and the patient coded upon transfer. She performed her job duties in a
satisfactory manner until November 11, 2015, when her physician opined that she could not work
in patient care. L.D. listed the dates appellant received verbal counseling regarding leave issues
and performance issues.
By decision dated December 14, 2016, OWCP denied modification of its March 22, 2016
decision. It found that appellant had not established any compensable employment factors.
On appeal counsel maintains that appellant has established an emotional condition in the
performance of duty. She questions why OWCP accepted a statement from L.D., who had only
acted as a supervisor for two months and had no actual knowledge of the alleged incidents.
Counsel asserts that it was the “very core of performing [appellant’s] job duties that contributed to
her conditions….” She notes that, caring for volatile patients was part of her work duties, she had
to withdraw from a Master’s program, and that RFIs contributed to her stress performing her
employment duties. Counsel also maintains that she was falsely accused of acting improperly with

6

a police officer, a compensable work factor under William Groner.6 She further asserts that the
medical evidence supports appellant’s claim.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to her regular or specially assigned duties or to a requirement imposed by the employment,
the disability comes within the coverage of FECA.7 On the other hand, the disability is not covered
where it results from such factors as an employee’s fear of a reduction-in-force or her frustration
from not being permitted to work in a particular environment or to hold a particular position.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.9 However, the Board has
held that where the evidence establishes error or abuse on the part of the employing establishment
in what would otherwise be an administrative matter, coverage will be afforded.10 In determining
whether the employing establishment has erred or acted abusively, the Board will examine the
factual evidence of record to determine whether the employing establishment acted reasonably.11
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.12 A claimant must establish
a factual basis for her allegations with probative and reliable evidence. Grievances and Equal
Employment Opportunity complaints, by themselves, do not establish that workplace harassment
or unfair treatment occurred.13 The issue is whether the claimant has submitted sufficient evidence
under FECA to establish a factual basis for the claim by supporting his or her allegations with

6

Docket No. 04-0628 (issued September 2, 2004). In Groner, the Board found that a disciplinary action was based,
in part, on a false allegation and that the false allegation constituted a compensable work factor.
7

Supra note2; Trudy A. Scott, 52 ECAB 309 (2001); supra note 5.

8

Gregorio E. Conde, 52 ECAB 410 (2001).

9

See Matilda R. Wyatt, 52 ECAB 421 (2001); reaff’d on recon., 42 ECAB 556 (1991); Thomas D. McEuen,
41 ECAB 387 (1990).
10

See William H. Fortner, 49 ECAB 324 (1998).

11

Ruth S. Johnson, 46 ECAB 237 (1994).

12

See Michael Ewanichak, 48 ECAB 364 (1997).

13

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

7

probative and reliable evidence.14 The primary reason for requiring factual evidence from the
claimant in support of his or her allegations of stress in the workplace is to establish a basis in fact
for the contentions made, as opposed to mere perceptions of the claimant, which in turn may be
fully examined and evaluated by OWCP and the Board.15
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed factors of employment and may
not be considered.16 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.17
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied her emotional condition claim as she had
not established any compensable employment factors. The Board must, therefore, initially review
whether these alleged incidents and conditions of employment are covered employment factors
under the terms of FECA.
Appellant primarily attributed her condition to prolonged exposure to patient abuse, both
physically and mentally. As part of her federal employment, she dealt with mentally ill, abusive,
suicidal, and drug-addicted patients. In 2014, a patient told appellant that he wanted to die and
subsequently committed suicide. Schizophrenic patients and patients with PTSD would arrive at
the ER screaming, spitting, and threatening bodily harm. On May 13, 2014 a patient who had
recently killed someone stood over appellant in the triage room. Usually, around five patients per
shift were suicidal and some patients came in kicking and biting. Many patients were addicted to
drugs and were upsetting, disrespectful, and sometimes violent. One patient pushed a coworker
onto appellant, injuring her ankle. Appellant maintained that she reacted adversely from
repeatedly witnessing violent and hostile behavior, and also experienced sadness dealing with
dying patients.
The Board has held that emotional reactions to situations in which an employee is trying
to meet his or her position requirements are compensable.18 Appellant’s job duties, as set forth in
the position description provided by the employing establishment, included caring for combative
14

See James E. Norris, 52 ECAB 93 (2000).

15

Beverly R. Jones, 55 ECAB 411 (2004).

16

Dennis J. Balogh, 52 ECAB 232 (2001).

17

Id.

18

Trudy A. Scott, 52 ECAB 309 (2001).

8

patients who may be mentally ill, delirious, or demented. E.M., in a March 23, 2016 statement,
confirmed that many patients had suicidal or homicidal complaints and verbally or physically
abused the staff in the ER. Where a claimed disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to an imposed employment
requirement, the disability comes within the coverage of FECA.19 As appellant attributed her
emotional condition to exposure to mental and physical abuse by patients in the course of her
employment duties, she has identified a compensable employment factor under FECA.
Appellant also attributed her stress to receiving numerous RFIs, disciplinary action, and
losing her scholarship for a Master’s program. In Thomas D. McEuen,20 the Board held that an
employee’s emotional reaction to administrative actions or personnel matters taken by the
employing establishment is not covered under FECA as such matters pertain to procedures and
requirements of the employing establishment and do not bear a direct relation to the work required
of the employee. The Board noted, however, that coverage under FECA would attach if the facts
surrounding the administrative or personnel action established error or abuse by employing
establishment superiors in dealing with the claimant. Absent evidence of such error or abuse, the
resulting emotional condition must be considered self-generated and not employment generated.
In a statement dated November 3, 2016, L.D. provided a list of disciplinary actions issued
to appellant and noted that all staff received numerous RFIs to evaluate violations of procedure.
She indicated that appellant received verbal counseling for leave and performance issues and a
March 30, 2015 letter of admonishment for failing to perform a complete patient assessment.
Appellant has not submitted any evidence corroborating her allegation that she wrongfully
received disciplinary action, RFIs, or the loss of her scholarship and thus has not established error
or abuse by the employing establishment with respect to these matters.21
Appellant additionally contended that she experienced harassment and discrimination by
management and coworkers. Harassment and discrimination by supervisors and coworkers, if
established as occurring and arising from the performance of work duties, can constitute a
compensable work factor.22 A claimant, however, must substantiate allegations of harassment and
discrimination with probative and reliable evidence.23
Appellant maintained that she was bullied and discriminated against due to her race and
witnessed a racial incident where another nurse verbally abused an African American patient. She
alleged that coworkers asked if she was a “snitch” because a black manager hired her. Appellant
notified her supervisor on April 14, 2014 that she heard offensive racial comments while at work.
On March 11, 2016 A.H. indicated that other nurses did not assist her with nursing care. Another
coworker, K.N., indicated that appellant’s coworker did not like her, would not help her, made
19

Robert Bartlett, 51 ECAB 664 (2000); Ernest St. Pierre, 51 ECAB 623 (2000).

20

See Thomas D. McEuen, supra note 9.

21

See L.M., Docket No. 15-0854 (issued June 22, 2015).

22

T.G., 58 ECAB 189 (2006); Doretha M. Belnavis, 57 ECAB 311 (2006).

23

C.W., 58 ECAB 137 (2006); Robert Breeden, 57 ECAB 622 (2006).

9

disparaging comments, and stated that she was a snitch. In her November 3, 2016 statement, L.D.
related that management had responded to appellant’s April 14, 2014 e-mail, indicating that they
provided cultural sensitivity training to the staff at meetings. She also confirmed that progressive
discipline was taken regarding the contention that a nurse verbally abused an African American
veteran. The witness statements provide support for appellant’s contention that she was referred
to as a snitch and that a nurse abused an African American veteran. As appellant has established
her allegations of harassment and discrimination with reliable and probative evidence, she has a
compensable work factor.24
Appellant further alleged that she was falsely accused of sexual misconduct with L.S., a
police officer, in the parking lot of the employing establishment. She maintained that she was
sitting in a vehicle with her husband rather than L.S. On February 3, 2014 a supervisor requested
that appellant complete a RFI about an incident that occurred when she engaged in sexual acts
with a police officer in the parking lot during her work shift. L.S., on March 2, 2015, noted that
an investigation revealed that he was not in the car with her, but that rumors continued. He asserted
that the ER staff was deliberately spreading false statements. Other coworkers provided statements
confirming hearing that appellant and a police officer were in a vehicle together. R.K., in a
February 27, 2016 e-mail, indicated that he witnessed her in the car with her husband rather than
L.S., noting that management had not tried to stop the false allegation. L.D., in a November 3,
2016 statement, generally indicated that “unfounded allegations of unprofessional behavior” were
made against appellant on March 3, 2014. Appellant has factually established her assertion that
she was falsely accused of sexual misconduct with a coworker and that her coworkers spread false
statements about the alleged misconduct. Accordingly, the Board finds that appellant has
established harassment and discrimination in being falsely accused of sexual misconduct.25
Appellant has established as compensable work factors that she experienced stress due to
prolonged exposure to physical and mental abuse by patients during the performance of her regular
work duties under Cutler and that she experienced harassment and discrimination. As OWCP
found that there were no compensable employment factors, it did not analyze or develop the
medical evidence. The case will be remanded to OWCP for this purpose.26 Following this and
such further development as OWCP deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

24

See K.B., Docket No. 11-0384 (issued April 6, 2012).

25

See generally I.D., Docket No. 16-0581 (issued December 12, 2016) (where the Board found that a claimant
established sexual harassment when a coworker released a video of her of a sexual nature to coworkers).
26

See Robert Bartlett, 51 ECAB 664 (2000).

10

ORDER
IT IS HEREBY ORDERED THAT the December 14, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: June 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

11

